DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. A number of factors must be considered in assessing the enablement of an invention, including the following:  the breadth of the claims, the amount of experimentation necessary, the guidance provided in the specification, working examples provided, predictability, and the state of the art.  See In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).
Regarding claims 1-20, claims 1 and 14 recite an integrated, carded, staple fiber nonwoven or nonwoven having a Z-Compliance Index of at least 50 mm3/N as measured according to the Z-Compliance Index and Percent Recovery Measurement Method.  Applicants’ specification at page 3 lines 24-30 recites that the Z-Compliance Index measures the “cushiness” of the nonwoven, and that there is no theoretical maximum value for the Z-Compliance Index.  Applicants’ specification at page 4 lines 8-14 teaches that the nonwovens may further (sic) a Percent Recovery of at least 50% measured by the Z-Compliance Index and Percent Recovery Measurement Method.  Applicants’ specification recites two Examples of specific structures comprising three carded strata, wherein the nonwovens are recited to have a Z-Compliance Index within the claimed range.
	Based on Applicants’ disclosure, including absent any indication as to a minimum Z-Compliance Index, it is unclear how one of ordinary skill would be capable of manipulating the Z-Compliance Index value within the claimed range.  Applicants’ specification merely recites how to measure the value without any indication as to what variables exist in order to arrive at the claimed value range.  Note that a search of the property “Z-Compliance Index” only indicates cases filed by assignee since 2019 reciting the claimed property.  Therefore, the property is clearly not widely known.  Additionally, note that claim 14 only recites “ a nonwoven” without any corresponding structure or composition, yet such a nonwoven comprises both a claimed Horizontal Bending Drop and a Z-Compliance Index, thereby claiming a product solely by a property and encompassing any other nonwoven structure which could potentially be later created.  Therefore, without any further information as to what structure or composition are required to necessarily arrive at property which appears to be newly discovered, the claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim Rejections - 35 USC § 103
the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 11-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2014/0343523 to Viens.
Regarding claims 1-4, 6, 7, 11-16, and 20, Viens teaches a hydroentangled fibrous structure incorporated into an absorbent article (Viens, Abstract), including a topsheet, an absorbent core, a hydroentangled secondary topsheet between the topsheet and the absorbent core, and a backsheet (Id., paragraphs 0012, 0044). Viens teaches that structure includes about 30% to about 60% by weight of cellulosic fibers, about 5% to about 30% by weight of non-cellulosic fibers, and about 30% to about 55% by weight of polyolefin-based binder fibers (Id., paragraph 0010).  Viens teaches that the fibrous structure may be formed from a carded nonwoven (Id., paragraphs 0028, 0057).  Viens teaches that the cellulosic fibers can be rayon or other suitable cellulosic fibers such as cotton, having a decitex in the range of about 1.3 to about 7.0 and having a staple length (Id., paragraph 0051).  Viens teaches that the non-cellulosic fibrous component can be polyethylene terephthalate fibers having a dtex in the range of about 3.5 to about 12.0 and a staple length, which can be spiral-shaped and hollow (Id., paragraph 0053).  Viens teaches that the polyolefin-based binder fibrous component comprises bicomponent fibers (Id., paragraphs 0053, 0054).  Viens teaches that the secondary topsheet may have a basis weight of 90 gsm or less, or a basis weight in the range of about 45 gsm to about 60 gsm (Id., paragraph 0048).  Viens teaches that the absorbent core comprises a fluid storage layer including superabsorbent material, such as being solely made of the superabsorbent material (Id., paragraphs 0041, 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the hydroentangled secondary topsheet of Viens, wherein the secondary topsheet is formed from a carded staple fiber nonwoven having the composition by weight of cellulosic fibers, non-cellulosic fibers and polyolefin-based binder fibers, such as within the claimed ranges, motivated by the desire of forming a conventional secondary topsheet for an absorbent article based on the totality of the teachings of Viens.
Viens does not appear to teach the claimed Horizontal Bending Drop and Z-Compliance Index and the Percent Recovery.  However, Viens teaches a substantially similar structure and composition as claimed, including a corresponding basis weight, which is used in a similar manner as claimed.  Therefore, although the prior art does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claim 20, Viens does not appear to teach a package comprising a plurality of absorbent articles.  However, absorbent articles are widely known to be packaged for convenience and for ease of transport.  Therefore, Examiner takes Official Notice that pluralities of absorbent articles are widely known to be packaged as claimed.
Claims 5, 9-11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2014/0343523 to Viens, as applied to claims 1-4, 6, 7, 11-16, and 20, in view of USPN 5,304,161 to Noel.
Regarding claim 5, Viens does not appear to teach the claimed thickness as measured at the claimed pressure.  However, Noel teaches a similar absorbent article comprising a topsheet, backsheet and absorbent core, wherein the core comprises at least one rapid acquiring acquisition/distribution layer (Noel, Abstract). Noel teaches that the acquisition/distribution layer may comprise more than one pair of acquisition/distribution layers, laminates of material or several sheets or webs (Id., column 11 lines 15-37).  Noel teaches that the acquisition/distribution layers can be comprised at least partially of natural fibers, such as cotton fibers, and synthetic fibers, such as polyethylene terephthalate (Id., column 12 lines 40-62).  Noel teaches that the acquisition/distribution layers are fibrous nonwoven webs comprising staple fibers (Id., column 12 line 63 to column 13 line 2).  Noel teaches that the acquisition/distribution layers may be carded and thermally bonded nonwovens having a basis weight from about 17 to about 270 gsm, such as from about 17 to about 135 gsm, and a density from about 0.02 to about 0.10 g/cc, such as from about 0.03 to about 0.05 g/cc, measured under a load of 0.1 psi (Id., column 13 line 44 to column 14 line 42).  Note that a load of 0.1 psi is equivalent to about 0.69 kPa.  Therefore, it is reasonable for one of ordinary skill to expect that thickness determined at about 0.69 kPa would be substantially similar to a thickness determined at 0.85 kPa as claimed.
The acquisition/distribution layers of Noel are structurally and compositionally similar to the secondary topsheet of Viens, including positioned in a similar manner between a topsheet and an absorbent core.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the hydroentangled secondary topsheet of Viens, wherein the secondary topsheet comprises a density and basis weight, and a corresponding thickness such as within the claimed range, as taught by Noel, motivated by the desire of forming a conventional secondary topsheet for an absorbent article comprising a thickness known in the art as being predictably suitable for absorbent articles.
Regarding claims 9, 10, 17 and 18, Viens does not appear to teach at least two strata or an additional acquisition layer.  However, Noel teaches that the acquisition/distribution layer may comprise more than one pair of acquisition/distribution layers, laminates of material or several sheets or webs, wherein the layers comprise natural fibers and synthetic fibers.  Noel teaches that the layers may comprise binder fibers (Noel, column 13 lines 22-43).  Noel teaches that the acquisition layer takes in exudates and that the distribution layer transport exudates to other areas of the absorbent article (Id., column 11 lines 38-68). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the hydroentangled secondary topsheet of Viens, wherein the secondary topsheet comprises additional bonded layers, such as another secondary topsheet layer or a distribution layer, as taught by Noel, motivated by the desire of forming a conventional secondary topsheet for an absorbent article comprising layers known in the art as being predictably suitable for absorbent articles, based on the desired absorption and transport of exudate and comfort.
Regarding claim 11, the claimed Percent Recovery appears to be present in the invention of Viens. Alternatively, Noel teaches that the acquisition/distribution layers are sufficiently wet resilient that they have post-compression recover of at least about 80% (Noel, column 15 lines 36-52).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the hydroentangled secondary topsheet of Viens, wherein the secondary topsheet comprises a Percent Recovery, as taught by Noel, motivated by the desire of forming a conventional secondary topsheet for acquisition layers in an absorbent article comprising a percent recovery known in the art as being predictably suitable for acquisition layers having desirable wet resiliency.

Claims 8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2014/0343523 to Viens, as applied to claims 1-4, 6, 7, 11-16, and 20, in view of US Pub. No. 2008/0312622 to Hundorf.
Regarding claims 8 and 17-19, Viens does not appear to teach the claimed structure and additional acquisition layers.  However, Hundorf teaches a similar absorbent article comprising a topsheet, a backsheet, and an absorbent core, with a liquid acquisition system disposed between the topsheet and the wearer facing side of the absorbent core (Hundorf, Abstract).  Hundorf teaches that the acquisition system may comprise a single layer or multiple layers, such as an upper and a lower acquisition system to receive a surge of liquid (Id., paragraph 0051).  Hundorf teaches that the upper acquisition layer may comprise a nonwoven without cellulosic fibers, and the lower acquisition layer may comprise cellulosic fibers mixed with polymeric fibers (Id., paragraph 0053).  Hundorf teaches that the lower acquisition layer may comprise from about 30% to about 95% by weight cellulosic fibers (Id.).  Hundorf teaches that the upper acquisition layer may comprise a material that provides good recovery when external pressure is applied, including at least a portion of fibers exhibiting a spiral-crimp (Id., paragraph 0063).  Hundorf teaches that the article has improved liquid handling characteristics, superior dryness and is more comfortable to wear (Id., paragraph 0004). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the hydroentangled secondary topsheet of Viens, wherein the secondary topsheet comprises upper and lower layers such that the lower layer comprises a higher amount of cellulosic fibers, as taught by Hundorf, motivated by the desire of forming a conventional secondary topsheet for an absorbent article comprising layers known in the art as being predictably suitable for absorbent articles, where improved liquid handling characteristics, superior dryness and comfort are desired.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/            Primary Examiner, Art Unit 1786